 Case: 4:15-cv-00030-CDP Doc. #: 41 Filed: 04/19/21 Page: 1 of 2 PageID #: 529




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ANGELA BASHAM,                           )
                                         )
             Plaintiff,                  )
                                         )
      vs.                                )     Case No. 4:15 CV 30 CDP
                                         )
MIDLAND FUNDING, LLC, et al.,            )
                                         )
             Defendants.                 )

                           MEMORANDUM AND ORDER

      As this case has now been remanded from MDL No. 2286 and reopened,

      IT IS HEREBY ORDERED that, within 14 days from the date of this

Memorandum and Order, the parties shall each file a status report which sets out

the following: an explanation of all discovery and motion practice that took place

in the MDL and which is applicable to this case; a summary of all remaining

discovery and motion practice that remains to be done in this case; and a proposed

schedule for the remainder of this case, including a statement on the propriety of

alternative dispute resolution.
 Case: 4:15-cv-00030-CDP Doc. #: 41 Filed: 04/19/21 Page: 2 of 2 PageID #: 530




      IT IS FURTHER ORDERED that plaintiff’s “motion to attach exhibits” is

denied.

                                _______________________________
                                CATHERINE D. PERRY
                                UNITED STATES DISTRICT JUDGE

Dated this 19th day of April, 2021.




                                       2
